Exhibit 10(P)

 

CARPENTER TECHNOLOGY CORPORATION

 

STOCK-BASED INCENTIVE COMPENSATION PLAN

FOR OFFICERS AND KEY EMPLOYEES

 

THREE-YEAR PERFORMANCE STOCK UNIT

AWARD AGREEMENT

 

AGREEMENT, effective as of [DATE] (the “Award Date”) by and between CARPENTER
TECHNOLOGY CORPORATION (the “Company”) and [                                ]
(the “Participant”). Capitalized terms that are not defined in this Agreement
have the same meaning as defined in the CARPENTER TECHNOLOGY CORPORATION
STOCK-BASED INCENTIVE COMPENSATION PLAN FOR OFFICERS AND KEY EMPLOYEES (the
“Plan”), a copy of which is attached. The terms, conditions and provisions of
the Plan are   applicable to this Award Agreement and are incorporated by
reference.

 

1.  Grant of Award. Participant has been granted an Award of Performance Stock
Units under the Plan comprised of an aggregate of the number of Performance
Stock Units set forth below (collectively, the “Units”).

 

2.  Performance Goal.  Performance Stock Units awarded hereunder shall become
Earned Units based on the attainment of the Performance Goals during the
Performance Period, both as  set forth on Schedule A, provided that the
Participant remains continuously employed by the Company or a Subsidiary
throughout the Performance Period, except as otherwise provided in Section 4
hereof. Any Performance Stock Units which do not become Earned Units shall be
forfeited.

 

3.  Conditions of Forfeiture. Subject to the provisions of Section 4 hereof, the
Units are subject to forfeiture by Participant at any time during the
Performance Period immediately upon termination of Participant’s employment with
the Company and its Subsidiaries.  Upon any such forfeiture, all rights of
Participant with respect to the forfeited Units shall terminate and Participant
shall have no further interest of any kind therein.

 

4.  Lapse of Restrictions on Death, Disability or Retirement. Notwithstanding
any provision hereof to the contrary, in the event of termination of
Participant’s employment prior to the end of the Performance Period by reason of
(i) death, (ii) Disability or (iii) unless otherwise determined by the
Committee, Retirement, the Units shall not be forfeited and the Participant
shall be vested in not less than a pro rata portion of the Units that become
Earned Units at the expiration of the Performance Period, based on the number of
days during the applicable Performance Period during which the Participant was
employed.  Upon a Participant’s Retirement all unvested Earned Units shall be
forfeited; provided however, that the Committee reserves the right to vest
unvested Earned Units.

 

5.  Time and Form of Payment. Payment of vested Earned Units shall be made as
soon as practicable (but not later than 30 days) following the close of the
Performance Period; provided, however, that in the event of a Participant’s
death, Disability or Retirement that constitutes a

 

--------------------------------------------------------------------------------


 

“Separation from Service” within the meaning of Code Section 409A during the
Performance Period, payment of the vested Earned Units shall be made within
ninety (90) days following the end of the Performance Period. Payment shall be
in the form of a number of shares of Common Stock equal to the number of Earned
Units subject hereto.

 

Notwithstanding anything herein to the contrary, if the Participant’s Award is
subject to the application of Code Section 409A and if the Participant is a
“Specified Employee” within the meaning of Code Section 409A and the Treasury
regulations and other guidance thereunder, the Participant may not receive
payment with respect to any Earned Units that are payable as a result of the
Participant’s separation from service, earlier than 6 months following the
Participant’s separation from service, except that in the event of the
Participant’s earlier death, such Earned Units shall be paid within 30 days
after the Company receives notice of the Participant’s death.

 

6.  Voting Rights. The Participant will not have the right to vote with respect
to the Units prior to payment of Common Stock in satisfaction of the Earned
Units.

 

7. Change in Control. Upon the occurrence of a Change in Control, any remaining
conditions on forfeiture with respect to the Units shall immediately lapse and
the Performance Goals will be deemed satisfied at the target level of
performance pursuant to Section 8 of the Plan.

 

8.  Tax Withholding. Participant authorizes the Company to deduct, to the extent
required by statute or regulation, from payments of any kind due to Participant
or anyone claiming through Participant, the aggregate amount of any federal,
state, local or other taxes required to be withheld in respect of any present or
future Award under the Plan.

 

9.  Non-competition Covenant. This Section 9 shall be and become effective upon
the Participant’s termination of Company employment or otherwise at the
Committee’s (as defined in the Plan) discretion.

 

(a). Participant’s Promises. Participant shall not for a period of eighteen (18)
months after termination of Company employment, either himself/herself or
together with other persons, directly or indirectly, (i) own, manage, operate,
join, control or participate in the ownership, management, operation or control
of or become the employee, consultant or independent contractor of any business
engaged in the research, development, manufacture, sale, marketing or
distribution of stainless steel, titanium, specialty alloys, or metal fabricated
parts or components similar to or competitive with those manufactured by the
Company as of the date the Participant’s Company employment ends; (ii) offer
services to any business that is or has been at any time during a period of
three (3) years prior to the Participant’s termination of Company employment a
customer, vendor or contractor of the Company; or (iii) solicit any employee of
the Company to terminate his or her employment with the Company for purposes of
hiring such employee or hire any person who is an employee of the Company.

 

(b). Remedies. Participant acknowledges and agrees that in the event that
Participant breaches any of the covenants in this Section 9, the Company will
suffer immediate and irreparable harm and injury for which the Company will have
no adequate remedy at law.

 

--------------------------------------------------------------------------------


 

Accordingly, in the event that Participant breaches any of the covenants in this
Section 9, the Company shall be absolutely entitled to obtain equitable relief,
including without limitation temporary restraining orders, preliminary
injunctions, permanent injunctions, and specific performance. The foregoing
remedies and relief shall be cumulative and in addition to any other remedies
available to the Company. In addition to the other remedies in this Section to
which the Company may be entitled, the Company shall receive attorneys’ fees and
any other expenses incident to its maintenance of any action to enforce its
rights under this Agreement.

 

10. Severability. The covenants in this Agreement are severable, and if any
covenant or portion thereof is held to be invalid or unenforceable for any
reason, such covenant or portion thereof shall be modified to the extent
necessary to cure such invalidity or unenforceability and all other covenants
and provisions shall remain valid and enforceable.

 

11. Notices to Participant. Any notices or deliveries to Participant hereunder
or under the Plan shall be directed to Participant at the address reflected for
Participant on the Company’s payroll records or at such other address as
Participant may designate in writing to the Company.

 

12. Binding Effect. Subject to the terms of the Plan, this Agreement shall be
binding upon and inure to the benefit of the Company and its assigns, and
Participant, his/her heirs and personal representatives.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date(s) set forth below.

 

 

CARPENTER TECHNOLOGY CORPORATION

 

 

By:

[g154601koi001.gif]

 

Date:

 

 

William A. Wulfsohn

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

Date:

 

 

Number of Award Units:

 

[UP TO [MAX NUMBER] AS DETERMINED PURSUANT TO SCHEDULE A]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

PERFORMANCE GOALS AND PERFORMANCE PERIOD

 

Performance Period            Fiscal Year 20

 

Performance Goals             The number of Performance Stock Units that become
Earned Units is determined based on the level of achievement during the
Performance Period based on the following metric(s):

 

 

 

 

 

Earned Units

 

 

 

Metric

 

Threshold
(25%)

 

Target
(50%)

 

Maximum
(100%)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------